United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2763
                                 ___________

John E. Searcy, Jr.,                      *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Western District of Arkansas.
J. Roberts, Individually and in his       *
official capacity as an officer of the    *       [UNPUBLISHED]
Arkansas State Police; M. Young,          *
Individually and in his official capacity *
as an officer of the Arkansas State       *
Police,                                   *
                                          *
              Appellants.                 *
                                     ___________

                            Submitted: June 2, 2005
                               Filed: June 20, 2005
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

     In this interlocutory appeal, Arkansas State Police Officers J. Roberts and
M. Young appeal the District Court’s denial of their renewed summary judgment
motion.
       While appellants based their summary judgment motion in part on qualified
immunity, in the brief order denying the motion and a cross-motion for summary
judgment, the District Court merely found “that issues of fact remain[ed] with respect
to the issues presented by both parties’ motions . . . which will require the attention
of a jury.” Because we cannot conclude that the District Court ruled on the qualified-
immunity issue, we lack jurisdiction over this appeal. See Swint v. Chambers County
Comm’n, 514 U.S. 35, 41-42 (1995) (28 U.S.C. § 1291 permits appeals from small
category of decisions that, although they do not end litigation, are nonetheless
considered final, but appeals are disallowed from any decision which is tentative,
informal, or incomplete); Bradford v. Huckabee, 330 F.3d 1038, 1040 (8th Cir. 2003)
(jurisdiction to review qualified-immunity issue on interlocutory appeal depends upon
whether district court actually decided issue; inference that qualified-immunity
defense was denied is insufficient); Krein v. Norris, 250 F.3d 1184, 1187 (8th Cir.
2001) (when there is indication that jurisdiction is lacking, issue will be raised sua
sponte by federal court); cf. Johnson v. Jones, 515 U.S. 304, 310-11 (1995) (collateral
order constitutes immediately appealable final order if, inter alia, it conclusively
determines disputed question, and resolves important issue completely separate from
merits).

       We note in passing that police officers ordinarily have probable cause to arrest
an individual who is driving with expired license plates. In the present case, both
officers signed affidavits indicating that the expired plates formed part of the
probable cause for the stop and arrest of Mr. Searcy. In both cases Mr. Searcy was
convicted of driving with the expired plates. We are confident the District Court will
appropriately weigh these matters in ruling on the officers' assertion of qualified
immunity.

       We remand to the District Court for a determination of the qualified-immunity
issue and for any further proceedings that may be necessary.
                       ______________________________

                                         -2-